Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  
In lines 2 and 6 of claim 9, “etching particle emission part” should read “etching particle emission parts.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 17 are indefinite because the limitation “a shielding plate provided between the at least one sputtering particle emission part and the at least one etching particle emission part and the substrate support part” is unclear as to whether the shielding plate is between a subset of the sputtering particle emission part, etching particle emission part, and substrate support part or between all three of the parts.
Claim 7 is indefinite because the limitation that the sputtering part and etching part “are provided on the same side” is unclear as to what the two parts are on the same side of. The limitation could be interpreted to mean that the sputtering part and etching part are on the same side of the passage hole or the same side of the shielding plate. For the purposes of examination, the limitation will be interpreted to mean either the same side of the passage hole or the same side of the shielding plate.
Claims 6, 8-9, and 18-19 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Druz (US 20140014497 A1).
Regarding claim 1, Druz teaches an enclosed (processing) chamber (para 0027) with a substrate positioned on a fixture (substrate support) (para 0044), a sputter target (sputtering particle emission part) (Fig. 4 – 12) to direct particles toward the substrate and a ion source (etching particle emission part) (Fig. 4 – 18) for etching the material deposited on the surface of the 
Regarding claim 3, Druz teaches the ion source (etching particle emission part) emits ions as etching particles in a beam (para 0028).
Regarding claim 4, Druz teaches a simultaneous deposition (sputtering) and etch process (para 0036).
Regarding claim 10, Druz teaches an enclosed (processing) chamber (para 0027) with a substrate positioned on a fixture (substrate support) (para 0044), a sputter target (sputtering particle emission part) (Fig. 4 – 12) to direct particles toward the substrate and a ion source (etching particle emission part) (Fig. 4 – 18) for etching the material deposited on the surface of the substrate (para 0028). The sputter target deposition source is capable of depositing a thin film on the surface of the substrate and the ion source is capable of etching the deposited material (para 0028). Additionally, Druz teaches the method of supporting the substrate on the fixture (substrate support part) (para 0044), emitting sputtering particles from the sputtering target to deposit a film on the substrate (para 0028), and emitting etching particles from the ion source to etch a portion of the deposited film (para 0028).
Regarding claim 11, Druz teaches the ion source (etching part) emits ions in the form of an ion beam (para 0028).
Regarding claim 12, Druz teaches a simultaneous sputtering and etching operation (para 0036).
Regarding claim 16, Druz teaches a substrate with a step feature (protrusion) (para 0038; Fig. 6F) and that a deposition (sputtering) and etch beams are directed toward the features (para 0038) to deposit and etch high quality coatings on a 3D feature’s main surfaces, including the base and the sidewall (side surface of the protrusion) (para 0036).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druz (US 20140014497 A1) in view of Abarra (US 20130299345 A1).
Regarding claim 2, Druz teaches an argon/oxygen mixture was used as a sputtering gas (para 0048), so the chamber must have a gas introduction part to provide the argon/oxygen mixture. Druz also teaches a pulsed DC magnetron and a sputtering power of 6.5 kW (para 0048, 0049), which indicates a DC power source and necessitates voltage applied to the target. Voltage applied to the sputtering target is inherently capable of generating ions from the sputtering gas such that the ions collide with the target to emit sputtering particles. Druz does not explicitly teach a target holder or a plurality of sputtering particle emission parts. However, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across a mask opening (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target to the Druz apparatus because Abarra teaches a sputtering system with a single target (Fig. 5) is functionally equivalent to a system with two targets (Fig. 13). Abarra also teaches the sputtering targets on target holders (para 0102; Fig. 13 – 204) with magnet units at the backside. It would have been obvious to a person having ordinary skill in the art before the effective filing date of 
Regarding claim 5, Druz teaches the sputter target emits particles toward the substrate in an oblique direction (Fig. 7 – 12, 16). Druz fails to teach a shielding plate between the sputter target, ion beam, and substrate support with a passage hole through which sputter and etching particles can be emitted, a substrate moving mechanism capable of linearly moving the substrate, and the capability to sputter and etch particles through the passage hole while moving the substrate. However, Abarra teaches a mask assembly (shield) between two targets and the substrate which forms an opening (passage hole) through which sputtered particles travel (para 0107; Fig. 13 – 209). Abarra also teaches a linear translation mechanism of the substrate (para 0106; Fig. 13 – 239). Druz teaches tilting the deposition sources and substrate to adjust the deposition angle (para 0036). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the mask and substrate translation mechanism of Abarra to the Druz process to further control the incidence angle distribution of the target and ion source (Abarra para 0061), as desired by Druz (para 0004).
Regarding claim 6, Druz in view of Abarra teaches the sputtering target (sputtering part) and ion source (etching part) are provided to face each other (Druz Fig. 7 – 12, 18, 19) across the opening in the mask (Abarra Fig. 13 – 113) because the target and ion source of Druz are both on opposite sides of the substrate, which is beneath the opening of Abarra.
Regarding claim 7, Druz in view of Abarra teaches the sputtering target (sputtering part) and ion source (etching part) on the same side of the shielding plate as described in the claim 5 rejection.
Regarding claim 8, Druz teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043). Abarra teaches two sputtering targets (particle emission parts) to face each other across the mask opening (passage hole) (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target across from the first sputtering target of Druz so that more deposition angles can be achieved passing through the mask opening due to the targets having different trajectories (Abarra para 0111). Druz in view of Abarra fails to explicitly teach the two ion sources (etching particle emission parts) facing each other across the passage hole. However, Druz teaches that the deposition source and ion etching source should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the second ion source of Druz (Fig. 7 – 19) to the opposite side of the substrate in order to be across from the second sputtering target at a similar angle relative to the substrate.
Regarding claim 9, Druz in view of Abarra, as applied to claim 8, fails to explicitly teach a first process performed by using one of the two sputtering particle emission parts and one of the two etching particle emission parts facing the one of the two sputtering particle emission parts while linearly moving the substrate in a first direction and a second process performed by using the other of the two sputtering particle emission parts and the other of the two etching particle emission parts facing the other of the two sputtering particle emission parts while linearly moving the substrate in a second direction opposite to the first direction. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches 
Regarding claim 17, Druz teaches obliquely emitting sputtering particles from the sputtering target and emitting etching particles from an ion source (para 0028; Fig. 4 – 12, 18). Druz fails to explicitly teach a shielding plate between the at least one sputtering particle emission part and the at least one etching particle emission part and the substrate support part with a passage hole through which the sputtering and etching particles pass through while linearly moving the substrate. However, Abarra teaches a mask assembly (shield) between two targets and the substrate which forms an opening (passage hole) through which sputtered particles travel (para 0107; Fig. 13 – 209). Abarra also teaches a linear translation mechanism of the substrate (para 0106; Fig. 13 – 239). Furthermore, Abarra teaches the method of depositing the sputtering particles through the opening (passage hole) while linearly moving the substrate (para 0069) under the opening (para 0072) to produce uniform layers across the length of the substrate (para 0006). Druz teaches tilting the deposition sources and substrate to adjust the deposition angle (para 0036). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the mask, substrate translation mechanism, and the simultaneous deposition and substrate moving of Abarra to the Druz process to further control the incidence angle distribution of the target and ion source (Abarra para 0061) across the length of the substrate, as desired by Druz (para 0004). 
Regarding claim 18, Druz in view of Abarra teaches the sputtering and etching parts are provided to face each other (Druz Fig. 7 – 12, 18, 19) across the opening in the mask (Abarra Fig. 13 – 113) because the target and ion source of Druz are both on opposite sides of the substrate, which is beneath the opening of Abarra.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druz (US 20140014497 A1), as applied to claim 10 above, and further in view of Ichimura (JP2002208531A).
Regarding claim 13, Druz fails to explicitly teach emitting the sputtering particles and the etching particles at least twice. However, Ichimura teaches a film forming and removing process using a target (sputtering particle emitting part) and an etching means (etching particle emitting part) in the same chamber (para 0021) and repeating the process a plurality of times (para 0024). Because Ichimura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the Ichimura process in the Druz apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 14, Druz teaches a substrate with a step feature (protrusion) (para 0038; Fig. 6F) and Druz in view of Ichimura teaches forming thin films of different materials (stacking film) (Ichimura para 0024) on a resist pattern (protrusion) containing substrate (Ichimura Fig. 1 and 2 – 22) by repeating the film forming and film removing steps (Ichimura para 0021, 0024).
Regarding claim 15, Ichimura teaches repeating the film forming and film removing steps (para 0024) and therefore the (stacked) film produced after two deposition steps is etched.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druz (US 20140014497 A1) in view of Abarra (US 20130299345 A1), as applied to claim 17 above, and further in view of Ichimura (JP2002208531A).
Regarding claim 19, Druz teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043). Additionally, Druz in view of Abarra teaches depositing and etching while linearly moving the substrate as described in the claim 17 rejection. Druz fails to explicitly teach two sputtering particle emission parts, a first process including emitting sputtering particles using one of the two sputtering particle emission parts and emitting etching particles using one of the two etching particle emission parts facing the sputtering particle emission part while linearly moving the substrate in a first direction, and a second process including emitting sputtering particles using the other of the two sputtering particle emission parts and emitting etching particles using the other of the two etching particle emission parts facing the second sputtering particle emission part while linearly moving the substrate in a second direction opposite the direction. Abarra teaches two sputtering targets (particle emission parts) to face each other across the mask opening (passage hole) (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target across from the first sputtering target of Druz so that more deposition angles can be achieved passing through the mask opening due to the targets having different trajectories (Abarra para 0111). 
Additionally, Druz teaches that the deposition source and ion etching source should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the second ion source of Druz (Fig. 7 – 19) 
Performing the Ichimura process in the apparatus of Druz in view of Abarra would inherently emit sputtering and etching particles from a first target and first ion source that face each other while moving the substrate linearly in a (first) direction, thus meeting the limitations for the first process. Because the Ichimura process requires the deposition of different materials (para 0024), the combination also meets the second process limitations of emitting sputtering and etching particles from a different material (second) target and a second ion source that face each other while moving the substrate linearly. Druz in view of Abarra and Ichimura fails to explicitly teach the second deposition and etching steps occurring while the substrate is moving in the opposite direction from the first deposition and etching steps. However, Abarra teaches a reciprocating movement (Fig. 13 – arrow above 231a) of the substrate. The substrate can only be moving in one of the two possible directions during each process. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the substrate in either direction during the first process and second process, including the scenario in which the substrate is moving in opposite directions in the first process and second process, with a reasonable expectation of success. See MPEP 2143(I)(E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (US 20160247932 A1) teaches a deposition and etching process to produce film stacks similar to instant application’s Fig. 11. Mitro (US 5922179 A) teaches two ion beams for etching on opposite sides of the target with a target directly above the substrate similarly to the instant Fig. 10. Hara (US 20170025603 A1) teaches using gas clusters for etching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794